IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 353 EAL 2014
                              :
             Respondent       : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
                              :
          v.                  :
                              :
                              :
ERROL WILEY,                  :
                              :
             Petitioner       :


                                   ORDER


PER CURIAM

      AND NOW, this 26th day of November, 2014, the Petition for Allowance of

Appeal is DENIED.